DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and claims 1-13, 14-20 have been examined in this application. Claims 4 and 14 has been identified as being drawn to a non-elected species. Claims 1-3, 5-13, and 17-20 are original, claims 15-16 are amended, claims 4 and 14 is withdrawn.
Information Disclosure Statement
As of the date of this action, an information disclosure statement has been filed on behalf of this case on 05/28/2021 and has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species III, FIGs 7-10 in the reply filed on 10/25/2022 is acknowledged.
Examiner notes that claims 4 and 14 is not part of Species III, since there is no labeled structure in FIGs 7-10 which include the camera. Additionally, the specification states that the camera is part of the embodiment which includes FIGs 5 and 6, and is therefore drawn to a non-elected species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11064693. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1-13 of Patent No. 11064693 include all of the limitations of claims 1-3, 5-13, 15-20 of the instant application, including: a deer attraction apparatus for securing licking branches to a support structure, comprising a body with top and bottom ends and a central portion, the top and bottom ends having a base with a triangular structure (which includes a structure that has two side surfaces that extend inwardly from a base) and can be supported by a support structure or a tree, further including limitations of an adjustable and rotatably mounted branch holder mounted to the central portion of the body and extending outwardly such that a height can be adjusted, an opening at the end of the branch holder for receiving a branch, having a securing portion for the branch holder which may include a clamp with a screw and knob, the base having teeth for securing against a tree, as well as the different types of securement mechanisms such as the t-shaped hole for fitting over a t-post, a slot for receiving a strap to be securable against a tree, and screw holes at the bottom and top ends for use in securing the body to a tree.

Therefore claims 1-3, 5-13, 15-20 of the instant application and claims 1-13 of Patent No. 11064693 are not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20080149791 A1) to Bradley in view of (US 20120043448 A1) to Liao. 
In regards to claim 1, Bradley teaches a deer attraction apparatus for securing licking branches to a support structure, the deer attraction apparatus comprising: a body (Bradley; 71) having a top end and an opposite bottom end and a central portion extending between the top end and the bottom end along a vertical axis of the central portion (Bradley; see FIG 5 where 71 has a top and bottom end with a central portion extending between them); each of the top end and the bottom end having a base for fitting against a tree (Bradley; each of the top and bottom end of Bradley have a base side opposite of 72 which may be fitted against a tree), and a first side and opposite second side extending inwardly from the base such that the deer attraction apparatus is configured for support by the tree (Bradley; opposing sides of 71 taper inwardly from the side opposite 72, configured for support by a tree); at least one branch holder (Bradley; 72, 73, 74) mounted to the central portion of the body and extending radially outwardly there from (Bradley; see FIG 5 where 72 extends radially outwardly therefrom); each of the at least one branch holder having a branch insertion opening at an outward most end for receiving a branch such that the branch extends radially outwardly and away from the central portion of the body (Bradley; opening in 73 for receiving a branch 75, the branch extends radially outwardly and away from the central portion of the body since 72 holds it radially outwardly and away); each of the at least one branch holder having a securing means for securing the branch in place (Bradley; 74); and a t-shaped aperture at the bottom end sized and shaped for fitting over a t-post such that the deer attraction apparatus is configured for support by the-post (Bradley; t-shaped aperture at 76 for fitting over a t-post 77).
Bradley fails to teach the at least one branch holder rotatably mounted to the central portion of the body; such that an angle of the at least one branch holder relative to the vertical axis of the central portion of the body is adjustable; and such that a height of the branch insertion opening is adjustable by adjusting the angle of the at least one branch holder relative to the vertical axis of the central portion of the body. 
Liao teaches the at least one branch holder (Liao; 50) rotatably mounted to the central portion of the body (Liao; connected through rotary base 62 and geared disks 61, 621; adjusting mechanism 6); such that an angle of the at least one branch holder relative to the vertical axis of the central portion of the body is adjustable (Liao; see for example FIG 10); and such that a height of the branch insertion opening is adjustable by adjusting the angle of the at least one branch holder relative to the vertical axis of the central portion of the body (Liao; see FIG 3 and FIG 10 where a branch placed in 50 extends radially away from the base 81, allowing the height of the opening to be adjustable by rotating the angle of 6).
Bradley and Liao are analogous art from similar fields of endeavor i.e. supports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bradley such that it has the rotatable and adjustable branch holder such as the one taught by Liao. The motivation for doing so would be to provide the branch holder with the ability to be adjustable, which is advantageous in clamping to different heights of trees or being usable for a variety of angles and applications.

In regards to claim 2, Bradley as modified by Liao teach the deer attraction apparatus of claim 1 wherein the securing means comprises a clamp (Liao; combination of 51 and 53 creating a clamp).

In regards to claim 3, Bradley as modified by Liao teach the deer attraction apparatus of claim 2 wherein the clamp comprises a knob mounted on a screw (Liao; see FIG 3 where 51 is comprised of a knob and a threaded screw).

In regards to claim 5, Bradley as modified by Liao teach the deer attraction apparatus of claim 1 further comprising the branch positioned within the at least one branch holder (Bradley; such as 75).

In regards to claim 10, Bradley as modified by Liao teach the deer attraction apparatus of claim 1 wherein the base of each of the top end and the bottom end has an arcuate shape for fitting against a tree (Bradley; see FIG 5 where the top and bottom end are arcuate and are configured to fit against a tree).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120043448 A1) to Liao in view of (US 2941767 A) to Mogey. 
In regards to claim 16, Liao teaches a deer attraction apparatus for securing licking branches to a support structure, the deer attraction apparatus comprising: a body (Liao; 81) having a top end and an opposite bottom end (Liao; ends L1 and L2 annotated below) and a central portion extending between the top end and the bottom end along a vertical axis of the central portion (Liao; when rotated to be vertical, ends L1 and L2 have a central portion extending along a vertical axis between them); each of the top end and the bottom end having a base for fitting against the support structure (Liao; each of L1 and L2 having a corresponding base end to 82), and a first side and opposite second side extending inwardly from the base such that the deer attraction apparatus is configured for support by the support structure (Liao; L3 and L4 extending inwardly from the base 82 such that it can be configured to support a support structure); at least one branch holder (Liao; 50) rotatably mounted to the central portion of the body (Liao; connected through rotary base 62 and geared disks 61, 621; adjusting mechanism 6) and extending outwardly there from such that an angle of the at least one branch holder relative to the body is adjustable (Liao; see for example FIG 10); each of the at least one branch holder having a branch insertion opening at an outward most end for receiving a branch (Liao; branch insertion opening in 50) such that a height of the branch insertion opening is adjustable by adjusting the angle of the at least one branch holder relative to the vertical axis of the central portion of the body (Liao; see FIG 3 and FIG 10 where a branch placed in 50 extends radially away from the base 81, allowing the height of the opening to be adjustable by rotating the angle of 6).

    PNG
    media_image1.png
    667
    413
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    313
    347
    media_image2.png
    Greyscale

Liao fails to explicitly teach the base for each of the top end and the bottom end having a gripping surface with a plurality of teeth for engaging the support structure; a licking branch secured in a first of the at least one branch holder
Mogey teaches the base for each of the top end and the bottom end having a gripping surface with a plurality of teeth for engaging the support structure (Mogey; see teeth 38 engaging support structure 12); a licking branch secured in a first of the at least one branch holder (Mogey; branch 12 secured in 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liao such that there are teeth on the bottom and top end of the base as well as a licking branch as taught by Mogey. The motivation for doing so would be to provide greater friction and allow the parts 81 and 82 to attach more securely to their support structures, as well as allow the device to hold branches in alternate applications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647